DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 4/24/2020 that has been entered, wherein claims 16-28 are pending and claims 1-15 are canceled.
Drawings
The drawings filed on 4/24/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figure 7a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device with reduced thermal resistance.
Claim Objections
Claim 28 objected to because of the following informalities:  
In claim 28, presently recites the phrase “The semiconductor device” in line 12.  It appears “The” should be lowercase. Appropriate correction is required.

Allowable Subject Matter
Claims 16-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least three semiconductor elements disposed on a planar member…each semiconductor element is disposed so that the shortest distance between an end of a first semiconductor element constituting one arm of an upper arm and a lower arms and an end of a nearest second semiconductor element constituting the one arm is longer than the shortest distance between an end of the first semiconductor element and an end of a nearest third semiconductor element constituting the other arm”.

Claims 17-27 depend on claim 16 and are allowed. 

Regarding claim 28, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least three semiconductor elements disposed directly or indirectly on a planar member…each semiconductor element is disposed so that the shortest distance between an end of a first semiconductor element constituting one arm of an upper arm and a lower arms and an end of a nearest second semiconductor element constituting the one arm is longer than the shortest distance between an end of the first semiconductor element and an end of a nearest third semiconductor element constituting the other arm”.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings and specification as outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M DYKES/          Examiner, Art Unit 2892                                                                                                                                                                                              

/NDUKA E OJEH/          Primary Examiner, Art Unit 2892